PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



In re Application of 
William F. Britt, Jr.
Application No. 17/020,581
Filed: September 14, 2020
For: O-RING SEAL SYSTEM FOR METAL, THERMOPLASTIC AND FIBER REINFORCED PLASTIC FLANGES
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition filed June 24, 2022, to revive the above-identified application 
under the unintentional provisions of 37 CFR 1.137(a).

There is no indication that the petition is signed by a registered patent attorney or patent agent of record.  However, in accordance with 37 CFR 1.34, the signature of Mr. Michael L. Leetzow appearing on the correspondence shall constitute a representation to the United States Patent and Trademark Office that he is authorized to represent the particular party in whose behalf he acts.  

The petition is GRANTED.

This application became abandoned for a failure to respond timely to the non-final Office action, mailed October 26, 2021, which set a shortened statutory period for reply of three (3) months.  No extensions of time under the provisions of 37 CFR 1.136(a) were filed.  Accordingly, the date of abandonment of this application is January 27, 2022.  

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an amendment, (2) the petition fee of $1,050.00; and (3) a proper statement of unintentional delay.  

The application is being forwarded to the Technology Center Art Unit 3679 for appropriate action in the normal course of business on the reply received June 24, 2022.

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 
272-1058.  All other inquiries regarding this application should be directed to the Technology Center.

 /Angela Walker/
Angela Walker
Paralegal Specialist
Office of Petitions